ELLETT, Justice:
This is an appeal by defendant from a ruling against him in an action in replevin. It involves the ownership of 67,200 shares of Turner Uranium Corporation stock.
The plaintiff claims that the stock was given to the defendant as security in order to get the defendant to lend plaintiff $50.00 cash on March 8, 1961. He further claims that he was to repay the loan in nine years with interest at 4% and that he tendered the amount due defendant but defendant would not deliver the stock held as security.
The defendant asserts that he bought the stock on March 8, 1961, paying therefor the sum of $50.00, and ever since he has been and now is the lawful owner thereof.
The court heard the testimony and ruled for the plaintiff. Under oft repeated rules of law 1 we do not reverse the lower court where there is competent evidence to sustain the judgment rendered.
In addition to the testimony given, the plaintiff presented a statement in defendant’s handwriting listing the stock certifi-' cates and the notation “67,200 shares stock placed with B. H. Lyon for $50.00 deposit 3/8/61 400 yr x 9 == $36.00.”
The trial judge sitting without a jury was well within his prerogatives in ruling for the plaintiff under the evidence presented to him.
The defendant claims the statute of limitation has long since run. It will be noted that the loan was for nine years, and the statute would not begin to run against the owner of the stock until the debt was due and demand made for the return of the stock.
The judgment is affirmed with costs to the respondent.
CALLISTER, C. J., and TUCKETT and CROCKETT, JJ„ concur.
HENRIOD, J., does not participate herein.

. De Vas v. Noble, 13 Utah 2d 133, 369 P.2d 290 (1962); Charlton v. Hackett, 11 Utah 2d 389, 360 F.2d 176 (1961).